United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-4169
                                     ___________

Rebecca Rolfes, an individual, and      *
all others similarly situated,          *
                                        *
              Appellant,                *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
MBNA America Bank, N.A., an             * District of South Dakota.
enterprise affecting interstate         *
commerce; Clifton Rodenburg, an         *      [UNPUBLISHED]
individual predicate actor in schemes   *
violating federal laws providing that   *
fraud and extortion are malum in se     *
offenses; Donald W. Kallenberger,       *
an individual predicate actor in        *
schemes violating federal laws          *
providing that fraud and extortion      *
are malum in se offenses; Lee D.        *
Anderson, an individual predicate       *
actor in schemes violating federal      *
laws providing that fraud and           *
extortion are malum in se offenses,     *
                                        *
              Appellees.                *
                                   ___________

                            Submitted: March 7, 2007
                               Filed: March 27, 2007
                                ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
PER CURIAM.

       Rebecca Rolfes appeals the district court’s1 dismissal of her civil complaint.
Having conducted de novo review of the dismissal, and having accepted the facts in
the complaint as true and construing them in Rolfes’s favor, see Springdale Educ.
Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998), we find the district
court’s analysis to be thorough and well-reasoned, and we reject Rolfes’s arguments
for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-